CLECO POWER LLC EXHIBIT 12(b) Computation of Ratios of Earnings to Fixed Charges UNAUDITED (THOUSANDS, EXCEPT RATIOS) Earnings from continuing operations $ Income taxes Earnings from continuing operations before income taxes $ Fixed charges: Interest, long-term debt $ Interest, other (including interest on short-term debt) Amortization of debt expense, premium, net Portion of rentals representative of an interest factor Interest of capitalized lease - - - Total fixed charges $ Earnings from continuing operations before income taxes $ Total fixed charges from above Earnings from continuing operations before income taxes and fixed charges $ Ratio of earnings to fixed charges X X X X X
